Exhibit 10.2

 

REGISTRATION RIGHTS AGREEMENT

BY AND AMONG

LINN ENERGY, LLC

AND

THE PURCHASERS NAMED HEREIN


--------------------------------------------------------------------------------


Table of Contents

 

Page

ARTICLE I DEFINITIONS

 

2

Section 1.01

 

Definitions

 

2

Section 1.02

 

Registrable Securities

 

3

ARTICLE II REGISTRATION RIGHTS

 

3

Section 2.01

 

Registration

 

3

Section 2.02

 

Piggyback Rights

 

6

Section 2.03

 

Underwritten Offering

 

7

Section 2.04

 

Sale Procedures

 

8

Section 2.05

 

Cooperation by Holders

 

12

Section 2.06

 

Restrictions on Public Sale by Holders of Registrable Securities

 

12

Section 2.07

 

Expenses

 

12

Section 2.08

 

Indemnification

 

13

Section 2.09

 

Rule 144 Reporting

 

15

Section 2.10

 

Transfer or Assignment of Registration Rights

 

15

Section 2.11

 

Limitation on Subsequent Registration Rights

 

16

ARTICLE III MISCELLANEOUS

 

16

Section 3.01

 

Communications

 

16

Section 3.02

 

Successor and Assigns

 

16

Section 3.03

 

Aggregation of Purchased Class C Units and Purchased Units

 

16

Section 3.04

 

Recapitalization, Exchanges, Etc. Affecting the Units

 

16

Section 3.05

 

Specific Performance

 

17

Section 3.06

 

Counterparts

 

17

Section 3.07

 

Headings

 

17

Section 3.08

 

Governing Law

 

17

Section 3.09

 

Severability of Provisions

 

17

Section 3.10

 

Entire Agreement

 

17

Section 3.11

 

Amendment

 

17

Section 3.12

 

No Presumption

 

17

Section 3.13

 

Obligations Limited to Parties to Agreement

 

17

 

i


--------------------------------------------------------------------------------


REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of February 1, 2007 by and among Linn Energy, LLC, a Delaware limited
liability company (“Linn”), and ZLP Fund, L.P., Structured Finance Americas LLC,
Royal Bank of Canada by its agent RBC Capital Markets Corporation, Credit Suisse
Management LLC, GPS Partners LLC, Del Mar Onshore Partners LP, Lehman Brothers
MLP Partners, L.P., Brahman Capital Corp., on behalf of certain funds and
accounts it manages, Citigroup Global Markets Inc., Goldman, Sachs & Co., on
behalf of its Principal Strategies Group, Alerian Opportunity Partners V L.P.,
RCH Energy MLP Fund, L.P., RCH Energy MLP Fund A, L.P., RCH Energy Opportunity
Fund I, L.P., Energy Income and Growth Fund, Fiduciary/Claymore MLP Opportunity
Fund, Jennison Utility Fund, Reservoir Master Fund, L.P., Shaar Fund LTD,
Arbiter Partners, L.P., Diaco Investments, LP, Black Diamond Offshore Ltd.,
Double Black Diamond Offshore LDC, Calm Waters Partnership, Gracie Capital, LP,
Gracie Capital, LP II, Gracie Capital Intl, Ltd, Gracie Capital Intl, Ltd II,
Guggenheim Portfolio Company XLII, LLC, Hartz Capital MLP, LLC, UBS AG, Strome
MLP Fund, LP, Howard L. Terry, Tracy W. Krohn, Locust Wood Capital, LP and
Portcullis Partners, L.P. (each of ZLP Fund, L.P., Structured Finance Americas
LLC, Royal Bank of Canada by its agent RBC Capital Markets Corporation, Credit
Suisse Management LLC, GPS Partners LLC, Del Mar Onshore Partners LP, Lehman
Brothers MLP Partners, L.P., Brahman Capital Corp., on behalf of certain funds
and accounts it manages, Citigroup Global Markets Inc., Goldman, Sachs & Co., on
behalf of its Principal Strategies Group, Alerian Opportunity Partners V L.P.,
RCH Energy MLP Fund, L.P., RCH Energy MLP Fund A, L.P., RCH Energy Opportunity
Fund I, L.P., Energy Income and Growth Fund, Fiduciary/Claymore MLP Opportunity
Fund, Jennison Utility Fund, Reservoir Master Fund, L.P., Shaar Fund LTD,
Arbiter Partners, L.P., Diaco Investments, LP, Black Diamond Offshore Ltd.,
Double Black Diamond Offshore LDC, Calm Waters Partnership, Gracie Capital, LP,
Gracie Capital, LP II, Gracie Capital Intl, Ltd, Gracie Capital Intl, Ltd II,
Guggenheim Portfolio Company XLII, LLC, Hartz Capital MLP, LLC, UBS AG, Strome
MLP Fund, LP, Howard L. Terry, Tracy W. Krohn, Locust Wood Capital, LP and
Portcullis Partners, L.P., a “Purchaser” and, collectively, the “Purchasers”).

WHEREAS, this Agreement is made in connection with the Closing of the issuance
and sale of the Purchased Class C Units and the Purchased Units pursuant to the
Class C Unit and Unit Purchase Agreement, dated as of December 13, 2006, by and
among Linn and the Purchasers (the “Purchase Agreement”);

WHEREAS, Linn has agreed to provide the registration and other rights set forth
in this Agreement for the benefit of the Purchasers pursuant to the Purchase
Agreement; and

WHEREAS, it is a condition to the obligations of each Purchaser and Linn under
the Purchase Agreement that this Agreement be executed and delivered.

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged by each party hereto, the parties hereby agree as
follows:


--------------------------------------------------------------------------------


 

ARTICLE I
DEFINITIONS

Section 1.01  Definitions.  Capitalized terms used herein without definition
shall have the meanings given to them in the Purchase Agreement.  The terms set
forth below are used herein as so defined:

“Agreement” has the meaning specified therefor in the introductory paragraph.

“Effectiveness Period” has the meaning specified therefor in Section 2.01(a)(i)
of this Agreement.

“Holder” means the record holder of any Registrable Securities.

“Included Registrable Securities” has the meaning specified therefor in Section
2.02(a) of this Agreement.

“Liquidated Damages” has the meaning specified therefor in Section 2.01(a)(ii)
of this Agreement.

“Liquidated Damages Multiplier” means (i) the product of $25.06 times the number
of Class C Units purchased by such Purchaser plus (ii) the product of $26.00
times the number of Units purchased by such Purchaser.

“Linn” has the meaning specified therefor in the introductory paragraph.

“Losses” has the meaning specified therefor in Section 2.08(a) of this
Agreement.

“Managing Underwriter” means, with respect to any Underwritten Offering, the
book-running lead manager of such Underwritten Offering.

“Opt Out Notice” has the meaning specified therefor in Section 2.02(a) of this
Agreement.

“Partners” has the meaning specified therefor in Section 2.02(b) of this
Agreement.

“Placement Agent” means Lehman Brothers Inc., Citigroup Global Markets Inc., RBC
Capital Markets Corporation or Jefferies & Company, Inc.

“Purchase Agreement” has the meaning specified therefor in the Recitals of this
Agreement.

“Purchaser” and “Purchasers” have the meanings specified therefor in the
introductory paragraph of this Agreement.

“Purchaser Underwriter Registration Statement” has the meaning specified
therefor in Section 2.04(o) of this Agreement.

2


--------------------------------------------------------------------------------


 

“Registrable Securities” means: (i) the Purchased Units, (ii) the Units issuable
upon conversion of the Purchased Class C Units, (iii) any Units issued as
Liquidated Damages pursuant to this Agreement and (iv) any Units issuable upon
conversion of Class C Units issued as Liquidated Damages pursuant to this
Agreement, all of which Registrable Securities are subject to the rights
provided herein until such rights terminate pursuant to the provisions hereof.

“Registration Expenses” has the meaning specified therefor in Section 2.07(a) of
this Agreement.

“Registration Statement” has the meaning specified therefor in Section
2.01(a)(i) of this Agreement.

“Selling Expenses” has the meaning specified therefor in Section 2.07(a) of this
Agreement.

“Selling Holder” means a Holder who is selling Registrable Securities pursuant
to a registration statement.

“Underwritten Offering” means an offering (including an offering pursuant to a
Registration Statement) in which Units are sold to an underwriter on a firm
commitment basis for reoffering to the public or an offering that is a “bought
deal” with one or more investment banks.

Section 1.02  Registrable Securities.  Any Registrable Security will cease to be
a Registrable Security when: (a) a registration statement covering such
Registrable Security has been declared effective by the Commission and such
Registrable Security has been sold or disposed of pursuant to such effective
registration statement; (b) such Registrable Security has been disposed of
pursuant to any section of Rule 144 (or any similar provision then in force)
under the Securities Act; (c) such Registrable Security can be disposed of
pursuant to Rule 144(k) (or any similar provision then in force) under the
Securities Act; (d) such Registrable Security is held by Linn or one of its
Subsidiaries; or (e) such Registrable Security has been sold in a private
transaction in which the transferor’s rights under this Agreement are not
assigned to the transferee of such securities.

ARTICLE II
REGISTRATION RIGHTS

Section 2.01           Registration.

(a)           Registration.

(i)            Deadline To Go Effective.  As soon as practicable following the
Closing, but in any event within 75 days of the Closing Date, Linn shall prepare
and file a registration statement under the Securities Act to permit the resale
of the Registrable Securities from time to time, including as permitted by Rule
415 under the Securities Act (or any similar provision then in force) under the
Act with respect to all of the Registrable Securities (the “Registration
Statement”).  Linn shall use its commercially reasonable efforts to cause the

3


--------------------------------------------------------------------------------


Registration Statement to become effective no later than 90 days following the
Closing Date.  A Registration Statement filed pursuant to this Section 2.01
shall be on such appropriate registration form of the Commission as shall be
selected by Linn.  Linn will use its commercially reasonable efforts to cause
the Registration Statement filed pursuant to this Section 2.01 to be
continuously effective under the Securities Act until the earlier of (i) the
date as of which all such Registrable Securities are sold by the Purchasers or
(ii) the date when such Registrable Securities become eligible for resale under
Rule 144(k) (or any similar provision then in force) under the Securities Act
(the “Effectiveness Period”).  The Registration Statement when declared
effective (including the documents incorporated therein by reference) shall
comply as to form with all applicable requirements of the Securities Act and the
Exchange Act and shall not contain an untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary to make
the statements therein not misleading.

(ii)           Failure To Go Effective.  If the Registration Statement required
by Section 2.01 of this Agreement is not declared effective within 165 days
after the Closing Date, then each Purchaser shall be entitled to a payment with
respect to the Purchased Class C Units and the Purchased Units of each such
Purchaser, as liquidated damages and not as a penalty, of 0.25% of the
Liquidated Damages Multiplier per 30-day period for the first 90 days following
the 165th day after the Closing Date, increasing by an additional 0.25% of the
Liquidated Damages Multiplier per 30-day period for each subsequent 30 days, up
to a maximum of 1.00% of the Liquidated Damages Multiplier per 30-day period
(the “Liquidated Damages”).  Initially there shall be no limitation on the
aggregate amount of the Liquidated Damages payable by Linn under this Agreement
to each Purchaser; provided, however, that if there is a change in the Law or
accounting principles generally accepted in the United States that would result
in the Purchased Units being treated as debt securities instead of equity
securities for purposes of Linn’s financial statements, then the aggregate
amount of the Liquidated Damages payable by Linn under this Agreement to each
Purchaser shall not exceed the maximum amount of the Liquidated Damages
Multiplier with respect to such Purchaser allowed for the Purchased Units not to
be treated as debt securities for purposes of Linn’s financial statements.  The
Liquidated Damages payable pursuant to the immediately preceding sentence shall
be payable within ten Business Days of the end of each such 30-day period.  Any
Liquidated Damages shall be paid to each Purchaser in cash or immediately
available funds; provided, however, if Linn certifies that it is unable to pay
Liquidated Damages in cash or immediately available funds because such payment
would result in a breach under any of Linn’s or Linn’s Subsidiaries’ credit
facilities or other indebtedness filed as exhibits to the Linn SEC Documents,
then Linn may pay the Liquidated Damages in kind in the form of the issuance of
additional (A) Units or (B) Units and Class C Units.  Class C Units may only be
issued as Liquidated Damages if and to the extent required by The Nasdaq Global
Market or similar regulation.  If Class C Units are issued as Liquidated Damages
as a result of a requirement by The Nasdaq Global Market or similar regulation,
then such Units and/or Class C Units will be issued to each Purchaser in such a
manner as to maximize the number of Units issued to each such Purchaser.  Upon
any issuance of Units and/or Class C Units as Liquidated Damages, Linn shall
promptly prepare and file an amendment to the Registration Statement prior to
its effectiveness adding such Units and/or Units issuable upon conversion of
Class C Units to such Registration Statement as additional Registrable
Securities.  The determination of the number of Units to be issued as Liquidated
Damages shall be equal to the amount of Liquidated Damages divided by the volume
weighted

4


--------------------------------------------------------------------------------


average closing price of the Units (as reported by The Nasdaq Global Market) for
the ten (10) trading days immediately preceding the date on which the Liquidated
Damages payment is due.  The determination of the number of Class C Units to be
issued as Liquidated Damages shall be equal to the amount of Liquidated Damages
divided by the volume weighted average closing price of the Units (as reported
by The Nasdaq Global Market) for the ten (10) trading days immediately preceding
the date on which the Liquidated Damages payment is due, less a discount of 2%. 
The payment of Liquidated Damages to a Purchaser shall cease at such time as the
Purchased Class C Units and the Purchased Units of such Purchaser become
eligible for resale under Rule 144(k) under the Securities Act.  As soon as
practicable following the date that the Registration Statement becomes
effective, but in any event within two Business Days of such date, Linn shall
provide the Purchasers with written notice of the effectiveness of the
Registration Statement.

(iii)          Waiver of Liquidated Damages.  If Linn is unable to cause a
Registration Statement to go effective within 165 days following the Closing
Date as a result of an acquisition, merger, reorganization, disposition or other
similar transaction, then Linn may request a waiver of the Liquidated Damages,
which may be granted or withheld by the consent of the Holders of a majority of
the Purchased Class C Units and the Purchased Units, taken as a whole, in their
sole discretion.  A Purchaser’s rights (and any transferee’s rights pursuant to
Section 2.10 of this Agreement) under this Section 2.01 shall terminate upon the
earlier of (i) when all such Registrable Securities are sold by such Purchaser
or transferee, as applicable, and (ii) when such Registrable Securities become
eligible for resale under Rule 144(k) (or any similar provision then in force)
under the Securities Act.

(b)           Delay Rights.  Notwithstanding anything to the contrary contained
herein, Linn may, upon written notice to any Selling Holder whose Registrable
Securities are included in the Registration Statement, suspend such Selling
Holder’s use of any prospectus which is a part of the Registration Statement (in
which event the Selling Holder shall discontinue sales of the Registrable
Securities pursuant to the Registration Statement, but such Selling Holder may
settle any such sales of Registrable Securities) if (i) Linn is pursuing an
acquisition, merger, reorganization, disposition or other similar transaction
and Linn determines in good faith that Linn’s ability to pursue or consummate
such a transaction would be materially adversely affected by any required
disclosure of such transaction in the Registration Statement or (ii) Linn has
experienced some other material non-public event the disclosure of which at such
time, in the good faith judgment of Linn, would materially adversely affect
Linn; provided, however, in no event shall the Purchasers be suspended for a
period that exceeds an aggregate of 30 days in any 90-day period or 90 days in
any 365-day period.  Upon disclosure of such information or the termination of
the condition described above, Linn shall provide prompt notice to the Selling
Holders whose Registrable Securities are included in the Registration Statement,
shall promptly terminate any suspension of sales it has put into effect and
shall take such other actions to permit registered sales of Registrable
Securities as contemplated in this Agreement.

(c)           Additional Rights to Liquidated Damages.  If (i) the Holders shall
be prohibited from selling their Registrable Securities under the Registration
Statement as a result of a suspension pursuant to Section 2.01(b) of this
Agreement in excess of the periods permitted therein or (ii) the Registration
Statement is filed and declared effective but, during the Effectiveness Period,
shall thereafter cease to be effective or fail to be usable for its intended

5


--------------------------------------------------------------------------------


purpose without being succeeded by a post-effective amendment to the
Registration Statement, a supplement to the prospectus or a report filed with
the Commission pursuant to Section 13(a), 13(c), 14 or l5(d) of the Exchange
Act, then, until the suspension is lifted or a post-effective amendment,
supplement or report is filed with the Commission, but not including any day on
which a suspension is lifted or such amendment, supplement or report is filed
and declared effective, if applicable, Linn shall owe the Holders an amount
equal to the Liquidated Damages, following (x) the date on which the suspension
period exceeded the permitted period under 2.01(b) of this Agreement or (y) the
day after the Registration Statement ceased to be effective or failed to be
useable for its intended purposes, as liquidated damages and not as a penalty. 
For purposes of this Section 2.01(c), a suspension shall be deemed lifted on the
date that notice that the suspension has been lifted is delivered to the Holders
pursuant to Section 3.01 of this Agreement.

Section 2.02           Piggyback Rights.

(a)           Participation.  If at any time Linn proposes to file (i) a
prospectus supplement to an effective shelf registration statement, other than
the Registration Statement contemplated by Section 2.01 of this Agreement, or
(ii) a registration statement, other than a shelf registration statement, in
either case, for the sale of Units in an Underwritten Offering for its own
account and/or another Person, then as soon as practicable but not less than
three Business Days prior to the filing of (x) any preliminary prospectus
supplement relating to such Underwritten Offering pursuant to Rule 424(b) under
the Securities Act, (y) the prospectus supplement relating to such Underwritten
Offering pursuant to Rule 424(b) under the Securities Act (if no preliminary
prospectus supplement is used) or (z) such registration statement, as the case
may be, then Linn shall give notice (including, but not limited to, notification
by electronic mail) of such proposed Underwritten Offering to the Holders and
such notice shall offer the Holders the opportunity to include in such
Underwritten Offering such number of Registrable Securities (the “Included
Registrable Securities”) as each such Holder may request in writing; provided,
however, that if Linn has been advised by the Managing Underwriter that the
inclusion of Registrable Securities for sale for the benefit of the Holders will
have a material adverse effect on the price, timing or distribution of the Units
in the Underwritten Offering, then the amount of Registrable Securities to be
offered for the accounts of Holders shall be determined based on the provisions
of Section 2.02(b) of this Agreement.  The notice required to be provided in
this Section 2.02(a) to Holders shall be provided on a Business Day pursuant to
Section 3.01 hereof and receipt of such notice shall be confirmed by such
Holder.  Each such Holder shall then have three Business Days after receiving
such notice to request inclusion of Registrable Securities in the Underwritten
Offering, except that such Holder shall have one Business Day after such Holder
confirms receipt of the notice to request inclusion of Registrable Securities in
the Underwritten Offering in the case of a “bought deal” or “overnight
transaction” where no preliminary prospectus is used.  If no request for
inclusion from a Holder is received within the specified time, such Holder shall
have no further right to participate in such Underwritten Offering.  If, at any
time after giving written notice of its intention to undertake an Underwritten
Offering and prior to the closing of such Underwritten Offering, Linn shall
determine for any reason not to undertake or to delay such Underwritten
Offering, Linn may, at its election, give written notice of such determination
to the Selling Holders and, (x) in the case of a determination not to undertake
such Underwritten Offering, shall be relieved of its obligation to sell any

6


--------------------------------------------------------------------------------


Included Registrable Securities in connection with such terminated Underwritten
Offering, and (y) in the case of a determination to delay such Underwritten
Offering, shall be permitted to delay offering any Included Registrable
Securities for the same period as the delay in the Underwritten Offering.  Any
Selling Holder shall have the right to withdraw such Selling Holder’s request
for inclusion of such Selling Holder’s Registrable Securities in such offering
by giving written notice to Linn of such withdrawal up to and including the time
of pricing of such offering.  Each Holder’s rights under this Section 2.02(a)
shall terminate when such Holder (together with any Affiliates of such Holder)
holds less than $10,000,000 of Purchased Class C Units (or Units issued upon
conversion of the Class C Units) and Purchased Units, based on the Commitment
Amounts.  Notwithstanding the foregoing, any Holder may deliver written notice
(an “Opt Out Notice”) to Linn requesting that such Holder not receive notice
from Linn of any proposed Underwritten Offering; provided, that such Holder may
later revoke any such notice.

(b)           Priority of Rights.  If the Managing Underwriter or Underwriters
of any proposed Underwritten Offering of Units included in an Underwritten
Offering involving Included Registrable Securities advises Linn, or Linn
reasonably determines, that the total amount of Units that the Selling Holders
and any other Persons intend to include in such offering exceeds the number that
can be sold in such offering without being likely to have a material adverse
effect on the price, timing or distribution of the Units offered or the market
for the Units, then the Units to be included in such Underwritten Offering shall
include the number of Registrable Securities that such Managing Underwriter or
Underwriters advises Linn, or Linn reasonably determines, can be sold without
having such adverse effect, with such number to be allocated (i) first, to Linn,
and (ii) second, pro rata among (A) Quantum Energy Partners II, LP, a Delaware
limited partnership, Clark Partners I, L.P., a New York limited partnership,
Kings Highway Investment, LLC, a Connecticut limited liability company and
Wauwinet Energy Partners, LLC, a Delaware limited liability company
(collectively, the “Partners”) and (B) the Selling Holders party to this
Agreement and those party to that certain Registration Rights Agreement dated as
of October 24, 2006, by and among Linn and the purchasers named therein, in each
case, who have requested participation in such Underwritten Offering.  The pro
rata allocations for each such Partner and each such Selling Holder shall be the
product of (a) the aggregate number of Units proposed to be sold by all Partners
and Selling Holders in such Underwritten Offering multiplied by (b) the fraction
derived by dividing (x) the number of Units owned on the Closing Date by such
Partner or Selling Holder by (y) the aggregate number of Units owned on the
Closing Date by all Partners and Selling Holders participating in the
Underwritten Offering.  All participating Selling Holders shall have the
opportunity to share pro rata that portion of such priority allocable to any
Selling Holder(s) not so participating.  As of the date of execution of this
Agreement, there are no other Persons with Registration Rights relating to Units
or Class C Units other than as described in this Section 2.02(b).

Section 2.03           Underwritten Offering.

(a)           Request for Underwritten Offering.  Any one or more Holders that
collectively hold greater than $15,000,000 of Registrable Securities, based on
the purchase price per unit under the Purchase Agreement, may deliver written
notice to Linn that such Holders wish to dispose of an aggregate of at least
$15,000,000 of Registrable Securities, based on the purchase price per unit
under the Purchase Agreement, in an Underwritten Offering.  Upon receipt of any
such written request, Linn shall retain underwriters, effect such sale though an

7


--------------------------------------------------------------------------------


Underwritten Offering, including entering into an underwriting agreement in
customary form with the Managing Underwriter or Underwriters, which shall
include, among other provisions, indemnities to the effect and to the extent
provided in Section 2.08, and take all reasonable actions as are requested by
the Managing Underwriter or Underwriters to expedite or facilitate the
disposition of such Registrable Securities; provided, however, Linn management
will not be required to participate in any roadshow or similar marketing effort
on behalf of any such Holder.

(b)           General Procedures.  In connection with any Underwritten Offering
under this Agreement, Linn shall be entitled to select the Managing Underwriter
or Underwriters.  In connection with an Underwritten Offering contemplated by
this Agreement in which a Selling Holder participates, each Selling Holder and
Linn shall be obligated to enter into an underwriting agreement that contains
such representations, covenants, indemnities and other rights and obligations as
are customary in underwriting agreements for firm commitment offerings of
securities.  No Selling Holder may participate in such Underwritten Offering
unless such Selling Holder agrees to sell its Registrable Securities on the
basis provided in such underwriting agreement and completes and executes all
questionnaires, powers of attorney, indemnities and other documents reasonably
required under the terms of such underwriting agreement.  Each Selling Holder
may, at its option, require that any or all of the representations and
warranties by, and the other agreements on the part of, Linn to and for the
benefit of such underwriters also be made to and for such Selling Holder’s
benefit and that any or all of the conditions precedent to the obligations of
such underwriters under such underwriting agreement also be conditions precedent
to its obligations.  No Selling Holder shall be required to make any
representations or warranties to or agreements with Linn or the underwriters
other than representations, warranties or agreements regarding such Selling
Holder and its ownership of the securities being registered on its behalf, its
intended method of distribution and any other representation required by Law. 
If any Selling Holder disapproves of the terms of an underwriting, such Selling
Holder may elect to withdraw therefrom by notice to Linn and the Managing
Underwriter; provided, however, that such withdrawal must be made up to and
including the time of pricing of such Underwritten Offering.  No such withdrawal
or abandonment shall affect Linn’s obligation to pay Registration Expenses.

Section 2.04  Sale Procedures.  In connection with its obligations under this
Article II, Linn will, as expeditiously as possible:

(a)           prepare and file with the Commission such amendments and
supplements to the Registration Statement and the prospectus used in connection
therewith as may be necessary to keep the Registration Statement effective for
the Effectiveness Period and as may be necessary to comply with the provisions
of the Securities Act with respect to the disposition of all securities covered
by the Registration Statement;

(b)           if a prospectus supplement will be used in connection with the
marketing of an Underwritten Offering from the Registration Statement and the
Managing Underwriter at any time shall notify Linn in writing that, in the sole
judgment of such Managing Underwriter, inclusion of detailed information to be
used in such prospectus supplement is of material importance to the success of
the Underwritten Offering of such Registrable Securities, use its commercially
reasonable efforts to include such information in such prospectus supplement;

8


--------------------------------------------------------------------------------


 

(c)           furnish to each Selling Holder (i) as far in advance as reasonably
practicable before filing the Registration Statement or any other registration
statement contemplated by this Agreement or any supplement or amendment thereto,
upon request, copies of reasonably complete drafts of all such documents
proposed to be filed (including exhibits and each document incorporated by
reference therein to the extent then required by the rules and regulations of
the Commission), and provide each such Selling Holder the opportunity to object
to any information pertaining to such Selling Holder and its plan of
distribution that is contained therein and make the corrections reasonably
requested by such Selling Holder with respect to such information prior to
filing the Registration Statement or such other registration statement or
supplement or amendment thereto, and (ii) such number of copies of the
Registration Statement or such other registration statement and the prospectus
included therein and any supplements and amendments thereto as such Persons may
reasonably request in order to facilitate the public sale or other disposition
of the Registrable Securities covered by such Registration Statement or other
registration statement;

(d)           if applicable, use its commercially reasonable efforts to register
or qualify the Registrable Securities covered by the Registration Statement or
any other registration statement contemplated by this Agreement under the
securities or blue sky laws of such jurisdictions as the Selling Holders or, in
the case of an Underwritten Offering, the Managing Underwriter, shall reasonably
request; provided, however, that Linn will not be required to qualify generally
to transact business in any jurisdiction where it is not then required to so
qualify or to take any action which would subject it to general service of
process in any such jurisdiction where it is not then so subject;

(e)           promptly notify each Selling Holder and each underwriter of
Registrable Securities, at any time when a prospectus relating thereto is
required to be delivered by any of them under the Securities Act, of (i) the
filing of the Registration Statement or any other registration statement
contemplated by this Agreement or any prospectus or prospectus supplement to be
used in connection therewith, or any amendment or supplement thereto, and, with
respect to such Registration Statement or any other registration statement or
any post-effective amendment thereto, when the same has become effective; and
(ii) any written comments from the Commission with respect to any filing
referred to in clause (i) and any written request by the Commission for
amendments or supplements to the Registration Statement or any other
registration statement or any prospectus or prospectus supplement thereto;

(f)            immediately notify each Selling Holder and each underwriter of
Registrable Securities, at any time when a prospectus relating thereto is
required to be delivered under the Securities Act, of (i) the happening of any
event as a result of which the prospectus or prospectus supplement contained in
the Registration Statement or any other registration statement contemplated by
this Agreement, as then in effect, includes an untrue statement of a material
fact or omits to state any material fact required to be stated therein or
necessary to make the statements therein not misleading in the light of the
circumstances then existing; (ii) the issuance or threat of issuance by the
Commission of any stop order suspending the effectiveness of the Registration
Statement or any other registration statement contemplated by this Agreement, or
the initiation of any proceedings for that purpose; or (iii) the receipt by Linn
of any notification with respect to the suspension of the qualification of any
Registrable Securities for sale under the applicable securities or blue sky laws
of any jurisdiction.  Following the

9


--------------------------------------------------------------------------------


provision of such notice, Linn agrees to as promptly as practicable amend or
supplement the prospectus or prospectus supplement or take other appropriate
action so that the prospectus or prospectus supplement does not include an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein not misleading in
the light of the circumstances then existing and to take such other action as is
necessary to remove a stop order, suspension, threat thereof or proceedings
related thereto;

(g)           upon request and subject to appropriate confidentiality
obligations, furnish to each Selling Holder copies of any and all transmittal
letters or other correspondence with the Commission or any other governmental
agency or self-regulatory body or other body having jurisdiction (including any
domestic or foreign securities exchange) relating to such offering of
Registrable Securities;

(h)           in the case of an Underwritten Offering, furnish upon request, (i)
an opinion of counsel for Linn dated the effective date of the applicable
registration statement or the date of any amendment or supplement thereto, and a
letter of like kind dated the date of the closing under the underwriting
agreement, and (ii) a “cold comfort” letter, dated the date of the applicable
registration statement or the date of any amendment or supplement thereto and a
letter of like kind dated the date of the closing under the underwriting
agreement, in each case, signed by the independent public accountants who have
certified Linn’s financial statements included or incorporated by reference into
the applicable registration statement, and each of the opinion and the “cold
comfort” letter shall be in customary form and covering substantially the same
matters with respect to such registration statement (and the prospectus and any
prospectus supplement included therein) as are customarily covered in opinions
of issuer’s counsel and in accountants’ letters delivered to the underwriters in
Underwritten Offerings of securities and such other matters as such underwriters
or Selling Holders may reasonably request;

(i)            otherwise use its commercially reasonable efforts to comply with
all applicable rules and regulations of the Commission, and make available to
its security holders, as soon as reasonably practicable, an earnings statement,
which earnings statement shall satisfy the provisions of Section 11(a) of the
Securities Act and Rule 158 promulgated thereunder;

(j)            make available to the appropriate representatives of the Managing
Underwriter and Selling Holders access to such information and Linn personnel as
is reasonable and customary to enable such parties to establish a due diligence
defense under the Securities Act; provided, however, that Linn need not disclose
any such information to any such representative unless and until such
representative has entered into or is otherwise subject to a confidentiality
agreement with Linn satisfactory to Linn (including any confidentiality
agreement referenced in Section 8.06 of the Purchase Agreement);

(k)           cause all such Registrable Securities registered pursuant to this
Agreement to be listed on each securities exchange or nationally recognized
quotation system on which similar securities issued by Linn are then listed;

(l)            use its commercially reasonable efforts to cause the Registrable
Securities to be registered with or approved by such other governmental agencies
or authorities as may be

10


--------------------------------------------------------------------------------


necessary by virtue of the business and operations of Linn to enable the Selling
Holders to consummate the disposition of such Registrable Securities;

(m)          provide a transfer agent and registrar for all Registrable
Securities covered by such registration statement not later than the effective
date of such registration statement; and

(n)           enter into customary agreements and take such other actions as are
reasonably requested by the Selling Holders or the underwriters, if any, in
order to expedite or facilitate the disposition of such Registrable Securities.

(o)           Linn agrees that, if any Purchaser could reasonably be deemed to
be an “underwriter”, as defined in Section 2(a)(11) of the Securities Act, in
connection with the registration statement in respect of any registration of
Linn’s securities of any Purchaser pursuant to this Agreement, and any amendment
or supplement thereof (any such registration statement or amendment or
supplement a “Purchaser Underwriter Registration Statement”), then Linn will
cooperate with such Purchaser in allowing such Purchaser to conduct customary
“underwriter’s due diligence” with respect to Linn and satisfy its obligations
in respect thereof.  In addition, at any Purchaser’s request, Linn will furnish
to such Purchaser, on the date of the effectiveness of any Purchaser Underwriter
Registration Statement and thereafter from time to time on such dates as such
Purchaser may reasonably request, (i) a letter, dated such date, from Linn’s
independent certified public accountants in form and substance as is customarily
given by independent certified public accountants to underwriters in an
underwritten public offering, addressed to such Purchaser, and (ii) an opinion,
dated as of such date, of counsel representing Linn for purposes of such
Purchaser Underwriter Registration Statement, in form, scope and substance as is
customarily given in an underwritten public offering, including a standard
“10b-5” opinion for such offering, addressed to such Purchaser; provided,
however, that with respect to any Placement Agent, Linn’s obligations with
respect to this Section 2.04(o) shall be limited to one time, with an additional
bring-down request within 30 days of the date of such documents.  Linn will also
permit legal counsel to such Purchaser to review and comment upon any such
Purchaser Underwriter Registration Statement at least five Business Days prior
to its filing with the Commission and all amendments and supplements to any such
Purchaser Underwriter Registration Statement within a reasonable number of days
prior to their filing with the Commission and not file any Purchaser Underwriter
Registration Statement or amendment or supplement thereto in a form to which
such Purchaser’s legal counsel reasonably objects.

Each Selling Holder, upon receipt of notice from Linn of the happening of any
event of the kind described in Section 2.04(e) of this Agreement, shall
forthwith discontinue disposition of the Registrable Securities until such
Selling Holder’s receipt of the copies of the supplemented or amended prospectus
contemplated by Section 2.04(e) of this Agreement or until it is advised in
writing by Linn that the use of the prospectus may be resumed, and has received
copies of any additional or supplemental filings incorporated by reference in
the prospectus, and, if so directed by Linn, such Selling Holder will, or will
request the managing underwriter or underwriters, if any, to deliver to Linn (at
Linn’s expense) all copies in their possession or control, other than permanent
file copies then in such Selling Holder’s possession, of the prospectus covering
such Registrable Securities current at the time of receipt of such notice.

11


--------------------------------------------------------------------------------


 

If requested by a Purchaser, Linn shall: (i) as soon as practicable incorporate
in a prospectus supplement or post-effective amendment such information as such
Purchaser reasonably requests to be included therein relating to the sale and
distribution of Registrable Securities, including information with respect to
the number of Registrable Securities being offered or sold, the purchase price
being paid therefor and any other terms of the offering of the Registrable
Securities to be sold in such offering; (ii) as soon as practicable make all
required filings of such prospectus supplement or post-effective amendment after
being notified of the matters to be incorporated in such prospectus supplement
or post-effective amendment; and (iii) as soon as practicable, supplement or
make amendments to any Registration Statement.

Section 2.05  Cooperation by Holders.  Linn shall have no obligation to include
in the Registration Statement Units of a Holder, or in an Underwritten Offering
pursuant to Section 2.02 of this Agreement Units of a Selling Holder, who has
failed to timely furnish such information that, in the opinion of counsel to
Linn, is reasonably required in order for the registration statement or
prospectus supplement, as applicable, to comply with the Securities Act.

Section 2.06  Restrictions on Public Sale by Holders of Registrable Securities.
 For a period of 365 days from the Closing Date, each Holder of Registrable
Securities who is included in the Registration Statement agrees not to effect
any public sale or distribution of the Registrable Securities during the 30-day
period following completion of an Underwritten Offering of equity securities by
Linn (except as provided in this Section 2.06); provided, however, that the
duration of the foregoing restrictions shall be no longer than the duration of
the shortest restriction generally imposed by the underwriters on the officers
or directors or any other Unitholder of Linn on whom a restriction is imposed in
connection with such public offering.  In addition, the provisions of this
Section 2.06 shall not apply with respect to a Holder that (A) owns less than
$25,000,000 of Purchased Class C Units and Purchased Units, based on the
Commitment Amounts, (B) has delivered an Opt Out Notice to Linn pursuant to
Section 2.02 hereof or (C) has submitted a notice requesting the inclusion of
Registrable Securities in an Underwritten Offering pursuant to Section 2.02 or
Section 2.03(a) hereof but is unable to do so as a result of the priority
provisions contained in Section 2.02(b) hereof.

Section 2.07           Expenses.

(a)           Certain Definitions.  “Registration Expenses” means all expenses
incident to Linn’s performance under or compliance with this Agreement to effect
the registration of Registrable Securities on the Registration Statement
pursuant to Section 2.01 hereof or an Underwritten Offering covered under this
Agreement, and the disposition of such securities, including, without
limitation, all registration, filing, securities exchange listing and The Nasdaq
Global Market fees, all registration, filing, qualification and other fees and
expenses of complying with securities or blue sky laws, fees of the National
Association of Securities Dealers, Inc., transfer taxes and fees of transfer
agents and registrars, all word processing, duplicating and printing expenses
and the fees and disbursements of counsel and independent public accountants for
Linn, including the expenses of any special audits or “cold comfort” letters
required by or incident to such performance and compliance.  “Selling Expenses”
means all underwriting fees, discounts and selling commissions allocable to the
sale of the Registrable Securities.

12


--------------------------------------------------------------------------------


 

(b)           Expenses.  Linn will pay all reasonable Registration Expenses as
determined in good faith, including, in the case of an Underwritten Offering,
whether or not any sale is made pursuant to such Underwritten Offering.  In
addition, except as otherwise provided in Section 2.08 hereof, Linn shall not be
responsible for legal fees incurred by Holders in connection with the exercise
of such Holders’ rights hereunder.  Each Selling Holder shall pay all Selling
Expenses in connection with any sale of its Registrable Securities hereunder.

Section 2.08           Indemnification.

(a)           By Linn.  In the event of an offering of any Registrable
Securities under the Securities Act pursuant to this Agreement, Linn will
indemnify and hold harmless each Selling Holder thereunder, its directors and
officers, and each underwriter, pursuant to the applicable underwriting
agreement with such underwriter, of Registrable Securities thereunder and each
Person, if any, who controls such Selling Holder or underwriter within the
meaning of the Securities Act and the Exchange Act, and its directors and
officers, against any losses, claims, damages, expenses or liabilities
(including reasonable attorneys’ fees and expenses) (collectively, “Losses”),
joint or several, to which such Selling Holder, director, officer, underwriter
or controlling Person may become subject under the Securities Act, the Exchange
Act or otherwise, insofar as such Losses (or actions or proceedings, whether
commenced or threatened, in respect thereof) arise out of or are based upon any
untrue statement or alleged untrue statement of any material fact contained in
the Registration Statement or any other registration statement contemplated by
this Agreement, any preliminary prospectus, free writing prospectus or final
prospectus contained therein, or any amendment or supplement thereof, or arise
out of or are based upon the omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein (in the case of a prospectus, in light of the circumstances under which
they were made) not misleading, and will reimburse each such Selling Holder, its
directors and officers, each such underwriter and each such controlling Person
for any legal or other expenses reasonably incurred by them in connection with
investigating or defending any such Loss or actions or proceedings; provided,
however, that Linn will not be liable in any such case if and to the extent that
any such Loss arises out of or is based upon an untrue statement or alleged
untrue statement or omission or alleged omission so made in strict conformity
with information furnished by such Selling Holder, its directors or officers or
any underwriter or controlling Person in writing specifically for use in the
Registration Statement or such other registration statement, or prospectus
supplement, as applicable.  Such indemnity shall remain in full force and effect
regardless of any investigation made by or on behalf of such Selling Holder or
any such Selling Holder, its directors or officers or any underwriter or
controlling Person, and shall survive the transfer of such securities by such
Selling Holder.

(b)           By Each Selling Holder.  Each Selling Holder agrees severally and
not jointly to indemnify and hold harmless Linn, its directors and officers, and
each Person, if any, who controls Linn within the meaning of the Securities Act
or of the Exchange Act, and its directors and officers, to the same extent as
the foregoing indemnity from Linn to the Selling Holders, but only with respect
to information regarding such Selling Holder furnished in writing by or on
behalf of such Selling Holder expressly for inclusion in the Registration
Statement or any preliminary prospectus or final prospectus included therein, or
any amendment or supplement thereto; provided, however, that the liability of
each Selling Holder shall not be

13


--------------------------------------------------------------------------------


greater in amount than the dollar amount of the proceeds (net of any Selling
Expenses) received by such Selling Holder from the sale of the Registrable
Securities giving rise to such indemnification.

(c)           Notice.  Promptly after receipt by an indemnified party hereunder
of notice of the commencement of any action, such indemnified party shall, if a
claim in respect thereof is to be made against the indemnifying party hereunder,
notify the indemnifying party in writing thereof, but the omission so to notify
the indemnifying party shall not relieve it from any liability which it may have
to any indemnified party other than under this Section 2.08.  In any action
brought against any indemnified party, it shall notify the indemnifying party of
the commencement thereof.  The indemnifying party shall be entitled to
participate in and, to the extent it shall wish, to assume and undertake the
defense thereof with counsel reasonably satisfactory to such indemnified party
and, after notice from the indemnifying party to such indemnified party of its
election so to assume and undertake the defense thereof, the indemnifying party
shall not be liable to such indemnified party under this Section 2.08 for any
legal expenses subsequently incurred by such indemnified party in connection
with the defense thereof other than reasonable costs of investigation and of
liaison with counsel so selected; provided, however, that, (i) if the
indemnifying party has failed to assume the defense or employ counsel reasonably
acceptable to the indemnified party or (ii) if the defendants in any such action
include both the indemnified party and the indemnifying party and counsel to the
indemnified party shall have concluded that there may be reasonable defenses
available to the indemnified party that are different from or additional to
those available to the indemnifying party, or if the interests of the
indemnified party reasonably may be deemed to conflict with the interests of the
indemnifying party, then the indemnified party shall have the right to select a
separate counsel and to assume such legal defense and otherwise to participate
in the defense of such action, with the reasonable expenses and fees of such
separate counsel and other reasonable expenses related to such participation to
be reimbursed by the indemnifying party as incurred.  Notwithstanding any other
provision of this Agreement, no indemnified party shall settle any action
brought against it with respect to which it is entitled to indemnification
hereunder without the consent of the indemnifying party, unless the settlement
thereof imposes no liability or obligation on, and includes a complete and
unconditional release from all liability of, the indemnifying party.

(d)           Contribution.  If the indemnification provided for in this Section
2.08 is held by a court or government agency of competent jurisdiction to be
unavailable to any indemnified party or is insufficient to hold them harmless in
respect of any Losses, then each such indemnifying party, in lieu of
indemnifying such indemnified party, shall contribute to the amount paid or
payable by such indemnified party as a result of such Loss in such proportion as
is appropriate to reflect the relative fault of the indemnifying party on the
one hand and of such indemnified party on the other in connection with the
statements or omissions which resulted in such Losses, as well as any other
relevant equitable considerations; provided, however, that in no event shall
such Selling Holder be required to contribute an aggregate amount in excess of
the dollar amount of proceeds (net of Selling Expenses) received by such Selling
Holder from the sale of Registrable Securities giving rise to such
indemnification.  The relative fault of the indemnifying party on the one hand
and the indemnified party on the other shall be determined by reference to,
among other things, whether the untrue or alleged untrue statement of a material
fact or the omission or alleged omission to state a material fact has been made
by, or relates to,

14


--------------------------------------------------------------------------------


information supplied by such party, and the parties’ relative intent, knowledge,
access to information and opportunity to correct or prevent such statement or
omission.  The parties hereto agree that it would not be just and equitable if
contributions pursuant to this paragraph were to be determined by pro rata
allocation or by any other method of allocation which does not take account of
the equitable considerations referred to herein.  The amount paid by an
indemnified party as a result of the Losses referred to in the first sentence of
this paragraph shall be deemed to include any legal and other expenses
reasonably incurred by such indemnified party in connection with investigating
or defending any Loss which is the subject of this paragraph.  No person guilty
of fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who is not
guilty of such fraudulent misrepresentation.

(e)           Other Indemnification.  The provisions of this Section 2.08 shall
be in addition to any other rights to indemnification or contribution which an
indemnified party may have pursuant to law, equity, contract or otherwise.

Section 2.09  Rule 144 Reporting.  With a view to making available the benefits
of certain rules and regulations of the Commission that may permit the sale of
the Registrable Securities to the public without registration, Linn agrees to
use its commercially reasonable efforts to:

(a)           make and keep public information regarding Linn available, as
those terms are understood and defined in Rule 144 under the Securities Act, at
all times from and after the date hereof;

(b)           file with the Commission in a timely manner all reports and other
documents required of Linn under the Securities Act and the Exchange Act at all
times from and after the date hereof; and

(c)           so long as a Holder owns any Registrable Securities, furnish,
unless otherwise not available at no charge by access electronically to the
Commission’s EDGAR filing system, to such Holder forthwith upon request a copy
of the most recent annual or quarterly report of Linn, and such other reports
and documents so filed as such Holder may reasonably request in availing itself
of any rule or regulation of the Commission allowing such Holder to sell any
such securities without registration.

Section 2.10  Transfer or Assignment of Registration Rights.  The rights to
cause Linn to register Registrable Securities granted to the Purchasers by Linn
under this Article II may be transferred or assigned by any Purchaser to one or
more transferee(s) or assignee(s) of such Registrable Securities or by total
return swap; provided, however, that, except with respect to a total return
swap, (a) unless such transferee is an Affiliate of such Purchaser, each such
transferee or assignee holds Registrable Securities representing at least
$15,000,000 of the Purchased Class C Units and the Purchased Units, based on the
Commitment Amounts, (b) Linn is given written notice prior to any said transfer
or assignment, stating the name and address of each such transferee and
identifying the securities with respect to which such registration rights are
being transferred or assigned, and (c) each such transferee assumes in writing
responsibility for its portion of the obligations of such Purchaser under this
Agreement.

15


--------------------------------------------------------------------------------


 

Section 2.11  Limitation on Subsequent Registration Rights.  From and after the
date hereof, Linn shall not, without the prior written consent of the Holders of
a majority of the outstanding Registrable Securities, (i) enter into any
agreement with any current or future holder of any securities of Linn that would
allow such current or future holder to require Linn to include securities in any
registration statement filed by Linn on a basis that is superior in any way to
the piggyback rights granted to the Purchasers hereunder or (ii) grant
registration rights to any other Person that would be superior to the
Purchasers’ registration rights hereunder.

ARTICLE III
MISCELLANEOUS

Section 3.01  Communications.  All notices and other communications provided for
or permitted hereunder shall be made in writing by facsimile, electronic mail,
courier service or personal delivery:

(a)           if to Purchaser, to the address set forth under that Purchaser’s
signature block in accordance with the provisions of this Section 3.01;

(b)           if to a transferee of Purchaser, to such Holder at the address
provided pursuant to Section 2.10 hereof; and

(c)           if to Linn, at 600 Travis, Suite 6910, Houston, Texas 77002
(facsimile: 713.223.0888), notice of which is given in accordance with the
provisions of this Section 3.01.

All such notices and communications shall be deemed to have been received: at
the time delivered by hand, if personally delivered; when receipt acknowledged,
if sent via facsimile or electronic mail; and when actually received, if sent by
courier service or any other means.

Section 3.02  Successor and Assigns.  This Agreement shall inure to the benefit
of and be binding upon the successors and assigns of each of the parties,
including subsequent Holders of Registrable Securities to the extent permitted
herein.

Section 3.03  Aggregation of Purchased Class C Units and Purchased Units.  All
Purchased Class C Units and Purchased Units held or acquired by Persons who are
Affiliates of one another shall be aggregated together for the purpose of
determining the availability of any rights under this Agreement.  In addition,
all Registrable Securities held or acquired by Fiduciary/Claymore MLP
Opportunity Fund and its Affiliates, on the one hand, and Energy Income and
Growth Fund and its Affiliates, on the other hand, shall be aggregated together
for purposes of determining the availability of any rights under this Agreement.

Section 3.04  Recapitalization, Exchanges, Etc. Affecting the Units.  The
provisions of this Agreement shall apply to the full extent set forth herein
with respect to any and all units of Linn or any successor or assign of Linn
(whether by merger, consolidation, sale of assets or otherwise) which may be
issued in respect of, in exchange for or in substitution of, the Registrable
Securities, and shall be appropriately adjusted for combinations, unit splits,
recapitalizations and the like occurring after the date of this Agreement.

16


--------------------------------------------------------------------------------


 

Section 3.05  Specific Performance.  Damages in the event of breach of this
Agreement by a party hereto may be difficult, if not impossible, to ascertain,
and it is therefore agreed that each such Person, in addition to and without
limiting any other remedy or right it may have, will have the right to an
injunction or other equitable relief in any court of competent jurisdiction,
enjoining any such breach, and enforcing specifically the terms and provisions
hereof, and each of the parties hereto hereby waives any and all defenses it may
have on the ground of lack of jurisdiction or competence of the court to grant
such an injunction or other equitable relief.  The existence of this right will
not preclude any such Person from pursuing any other rights and remedies at law
or in equity which such Person may have.

Section 3.06  Counterparts.  This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which counterparts, when so executed and delivered, shall be deemed to be an
original and all of which counterparts, taken together, shall constitute but one
and the same Agreement.

Section 3.07  Headings.  The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.

Section 3.08  Governing Law.  The Laws of the State of New York shall govern
this Agreement without regard to principles of conflict of Laws.

Section 3.09  Severability of Provisions.  Any provision of this Agreement which
is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof or
affecting or impairing the validity or enforceability of such provision in any
other jurisdiction.

Section 3.10  Entire Agreement.  This Agreement is intended by the parties as a
final expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein.  There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein
with respect to the rights granted by Linn set forth herein.  This Agreement and
the Purchase Agreement supersede all prior agreements and understandings between
the parties with respect to such subject matter.

Section 3.11  Amendment.  This Agreement may be amended only by means of a
written amendment signed by Linn and the Holders of a majority of the then
outstanding Registrable Securities; provided, however, that no such amendment
shall materially and adversely affect the rights of any Holder hereunder without
the consent of such Holder.

Section 3.12  No Presumption.  If any claim is made by a party relating to any
conflict, omission or ambiguity in this Agreement, no presumption or burden of
proof or persuasion shall be implied by virtue of the fact that this Agreement
was prepared by or at the request of a particular party or its counsel.

Section 3.13  Obligations Limited to Parties to Agreement.  Each of the Parties
hereto covenants, agrees and acknowledges that no Person other than the
Purchasers (and their

17


--------------------------------------------------------------------------------


permitted assignees) and Linn shall have any obligation hereunder and that,
notwithstanding that one or more of the Purchasers may be a corporation,
partnership or limited liability company, no recourse under this Agreement or
the Purchase Agreement or under any documents or instruments delivered in
connection herewith or therewith shall be had against any former, current or
future director, officer, employee, agent, general or limited partner, manager,
member, stockholder or Affiliate of any of the Purchasers or any former, current
or future director, officer, employee, agent, general or limited partner,
manager, member, stockholder or Affiliate of any of the foregoing, whether by
the enforcement of any assessment or by any legal or equitable proceeding, or by
virtue of any applicable Law, it being expressly agreed and acknowledged that no
personal liability whatsoever shall attach to, be imposed on or otherwise be
incurred by any former, current or future director, officer, employee, agent,
general or limited partner, manager, member, stockholder or Affiliate of any of
the Purchasers or any former, current or future director, officer, employee,
agent, general or limited partner, manager, member, stockholder or Affiliate of
any of the foregoing, as such, for any obligations of the Purchasers under this
Agreement or the Purchase Agreement or any documents or instruments delivered in
connection herewith or therewith or for any claim based on, in respect of or by
reason of such obligation or its creation.

[The remainder of this page is intentionally left blank]

18


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

LINN ENERGY, LLC

 

 

 

By:

/s/ Michael C. Linn

 

 

Name: Michael C. Linn

 

 

Title Cheif Executive Officer

 

[Signature Page to Registration Rights Agreement]


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Parties hereto execute this Agreement, effective as of
the date first above written.

 

ZLP Fund, L.P.

 

 

 

By: Zimmer Lucas Partners, LLC, its General Partner

 

 

 

 

 

By:

/s/ Craig M. Lucas

 

 

 

 

Name: Craig M. Lucas

 

 

 

Title: Managing Member

 


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Parties hereto execute this Agreement, effective as of
the date first above written.

STRUCTURED FINANCE

 

AMERICAS LLC

 

 

 

 

 

By:

/s/ Jill H. Pathjen

 

 

 

 

Name:

Jill H. Pathjen

 

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

By:

/s/ Richard Kennedy

 

 

 

 

Name:

Richard Kennedy

 

 

 

 

Title:

President

 

 


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Parties hereto execute this Agreement, effective as of
the date first above written.

ROYAL BANK OF CANADA

 

 

 

By: RBC CAPITAL MARKETS

 

CORPORATION, its agent

 

 

 

 

 

By:

/s/ Josef Muskatel

 

Name: Josef Muskatel

 

Title: Director and Senior Counsel

 

 

 

 

 

By:

/s/ Stephen Milke

 

Name: Steven Milke

 

Title: Managing Director

 


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Parties hereto execute this Agreement, effective as of
the date first above written.

Credit Suisse Management LLC

 

 

 

By:

/s/ Credit Suisse Management LLC

 

 


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Parties hereto execute this Agreement, effective as of
the date first above written.

 

GPS Partners LLC

 

 

 

 

 

By:

/s/ Brett Messing

 

 

 

 

Name:

Brett Messing

 

 

 

 

Title:

Managing Partner

 


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Parties hereto execute this Agreement, effective as of
the date first above written.

 

By: Del Mar Master Fund LTD.

 

 

 

/s/ Marc Simons

 

 

 

Name:

Marc Simons

 

 

 

Title:

Director

 


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Parties hereto execute this Agreement, effective as of
the date first above written.

LEHMAN BROTHERS MLP
PARTNERS, L.P.

 

 

 

 

 

By:

/s/ Michael J. Cannon

 

Name: Marc Simons

 

Title: Director

 

 

 

Lehman Brothers MLP Partners, L.P.

 

399 Park Ave. 9th Floor

 

New York, NY 10022

 


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Parties hereto execute this Agreement, effective as of
the date first above written.

 

Brahman Capital Corporation
on behalf of certain funds and
accounts it manages

 

 

 

By:

/s/ (illegible)

 

 

 

Name:

Brahman Capital Corp., on behalf of

 

certain funds and accounts it manages

 

Title:

President

 


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Parties hereto execute this Agreement, effective as of
the date first above written.

Citigroup Global Markets Inc.

 

 

 

By:

/s/ Daniel P. Breen

 

 

 

Name:

Daniel P. Breen

 

 

 

Title:

Managing Director

 


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Parties hereto execute this Agreement, effective as of
the date first above written.

GOLDMAN SACHS & CO., on behalf of its Principal Strategies Group

 

 

 

 

By:

/s/ Gaurav Bhandari

 

 

 

 

 

Name:

GAURAV BHANDARI

 

 

 

 

 

 

Title:

Managing Director

 


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Parties hereto execute this Agreement, effective as of
the date first above written.

 

Alerian Opportunity Partners V L.P.

 

 

 

 

By:

/s/ Richard Levy

 

 

 

 

 

Name:

RICHARD LEVY

 

 

 

 

 

 

Title:

CFO Alerian Capital Management

 


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Parties hereto execute this Agreement, effective as of
the date first above written.

 

RCH Energy MLP Fund, L.P.

 

 

By: RCH Energy MLP Fund GP, L.P.

 

 

Its General Partner

 

 

By: RR Advisors, LLC

 

 

Its General Patner

 

 

 

 

By:

/s/ Robert Raymond

 

Name:

Robert Raymond

 

Title:

Member

 


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Parties hereto execute this Agreement, effective as of
the date first above written.

 

RCH Energy MLP Fund A, L.P.

 

 

By: RCH Energy MLP Fund GP, L.P.

 

 

Its General Partner

 

 

By: RR Advisors, LLC

 

 

Its General Patner

 

 

 

 

By:

/s/ Robert Raymond

 

 

Name:

Robert Raymond

 

Title:

Member

 


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Parties hereto execute this Agreement, effective as of
the date first above written.

 

RCH Energy Opportunity Fund I, L.P.

 

 

By: RCH Energy Opportunity Fund I GP, L.P.

 

 

Its General Partner

 

 

By: RR Advisors, LLC

 

 

Its General Patner

 

 

 

 

By:

/s/ Robert Raymond

 

 

Name:

Robert Raymond

 

Title:

Member

 


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Parties hereto execute this Agreement, effective as of
the date first above written.

 

ENERGY INCOME AND GROWTH FUND

 

 

 

 

By:

/s/ JAMES BOWEN

 

 

 

 

 

Name : James Bowen

 

 

 

 

 

Title: President

 


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Parties hereto execute this Agreement, effective as of
the date first above written.

 

Fiduciary/Claymore MLP Opportunity Fund

 

 

 

By:

/s/ JAMES J. CUNNANE, JR.

 

 

Name :

James J. Cunnane, Jr.

 

 

Title:

Vice President

 


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Parties hereto execute this Agreement, effective as of
the date first above written.

 

JENNISON UTILITY FUND

 

 

 

By Jennison Associates LLC, as investment

 

adviser

 

 

 

By:

/s/ Ubong U. Edemeka

 

 

 

 

 

 

Name: Ubong U. Edemeka

 

 

 

 

 

Title: Managing Director

 

 


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Parties hereto execute this Agreement, effective as of
the date first above written.

 

By: Reservoir Master Fund, L.P.

 

 

 

By: RMF GP, LLC, its general

 

partner

 

 

 

 

 

By:

/s/ CRAIG HUFF

 

 

 

Name : Craig Huff

 

 

 

Title: President

 


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Parties hereto execute this Agreement, effective as of
the date first above written.

 

The Sharr Fund LTD

 

 

 

 

 

 

 

 

By:

/s/ (illegible)

 

 

 

Name:

(illegible)

 

 

 

Title:

Director

 

 


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Parties hereto execute this Agreement, effective as of
the date first above written.

 

Arbiter Partners, L.P.

 

 

BROKEN CLOCK MANAGEMENT,

 

 

GENERAL PARTNER,

 

 

ARBITER PARTNERS, L.P.

 

 

 

 

 

 

 

 

By:

/s/ Paul Isaac.

 

 

 

Name:

PAUL J. ISAAC

 

 

 

 

Title:

MANAGING MEMBER,

 

 


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Parties hereto execute this Agreement, effective as of
the date first above written.

 

Diaco Investments, LP

 

 

 

 

 

 

 

 

By:

/s/ Simon Glick

 

 

 

Name:

SIMON Glick

 

 

 

Title:

SP SIGET LLC

 

 


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Parties hereto execute this Agreement, effective as of
the date first above written.

 

Black Diamond Offinove Ltd.

 

 

 

 

 

 

 

 

 

By:

Garison Capital, L.P. its investment advisor

 

 

By:

Atgard Investment Corp, its general partner

 

 

By:

/s/ Clint D. Carlson

 

 

 

 

Name:

Clint D. Carlson

 

 

 

Title:

President

 


--------------------------------------------------------------------------------


 

 

IN WITNESS WHEREOF, the Parties hereto execute this Agreement, effective as of
the date first above written.

 

 

Double Black Diamond Offinove Ltd.

 

 

 

 

 

 

 

 

 

By:

Garison Capital, L.P. its investment advisor

 

 

By:

Atgard Investment Corp, its general partner

 

 

By:

/s/ Clint D. Carlson

 

 

 

 

Name:

Clint D. Carlson

 

 

 

Title:

President

 


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Parties hereto execute this Agreement, effective as of
the date first above written.

 

Calm Waiers Partnership

 

 

 

 

 

 

 

 

By:

/s/ RICHARD S. STRONG

 

 

 

Name:

RICHARD S. STRONG

 

 

 

Title:

Managing Partner

 

 

 


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Parties hereto execute this Agreement, effective as of
the date first above written.

 

Gracie Capital, LP

 

 

 

 

 

 

 

 

By:

/s/ Greg Pearson

 

 

 

Name:

Greg Pearson

 

 

 

Title:

CFO

 

 

 


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Parties hereto execute this Agreement, effective as of
the date first above written.

 

Gracie Capital, LP II

 

 

 

 

 

 

 

 

By:

/s/ Greg Pearson

 

 

 

Name:

Greg Pearson

 

 

 

Title:

CFO

 

 


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Parties hereto execute this Agreement, effective as of
the date first above written.

 

Gracie Capital, Intl, Ltd

 

 

 

 

 

 

 

 

By:

/s/ Greg Pearson

 

 

 

Name:

Greg Pearson

 

 

 

Title:

CFO

 

 


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Parties hereto execute this Agreement, effective as of
the date first above written.

 

Gracie Capital, Intl, Ltd II

 

 

 

 

 

 

 

 

By:

 /s/ Greg Pearson

 

 

 

Name:

Greg Pearson

 

 

 

Title:

CFO

 

 


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Parties hereto execute this Agreement, effective as of
the date first above written.

Guggenheim Portfolio Company XLII, LLC

 

 

 

 

By:

/s/ Greg Pearson

 

 

 

 

 

Name:

Greg Pearson

 

 

 

 

 

 

Title:

CFO

 


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Parties hereto execute this Agreement, effective as of
the date first above written.

Hartz Capital MLP, LLC

 

 

 

 

By:

Hartz Trading Inc.,

 

 

Its Manager

 

 

 

 

By:

/s/ Ronald J. Bangs

 

 

 

 

 

   Name:

Ronald J. Bangs

 

 

 

 

 

   Title:

Vice President

 


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Parties hereto execute this Agreement, effective as of
the date first above written.

UBS AG

 

 

 

 

By:

/s/ Chris Coward

 

 

 

 

 

Name:

Chris Coward

 

 

 

 

 

Title:

Director

 


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Parties hereto execute this Agreement, effective as of
the date first above written.

Strome MLP Fund, LP

 

 

 

 

By:

/s/ Michael Achterberg

 

 

 

 

 

Name:

Michael Achterberg

 

 

 

 

 

Title:

CFO of the General Partner

 

 

Strome Investment Management, LP

 


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Parties hereto execute this Agreement, effective as of
the date first above written.

 

By:

/s/ Howard L. Terry

 

 

 

 

 

Name:

HOWARD L. TERRY

 

 

 

 

 

 

Title:

  Individually

 


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Parties hereto execute this Agreement, effective as of
the date first above written.

By:

/s/ Tracy W. Krohn

 

 

 

 

 

Name:

Tracy W. Krohn

 

 

 

 

 

 

Title:

 

 


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Parties hereto execute this Agreement, effective as of
the date first above written.

Locust Wood Capital, LP

 

 

 

 

By:

/s/ Stephen J. Errico

 

 

 

 

 

Name:

Stephen J. Errico

 

 

 

 

 

 

Title:

Managing Member

 


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Parties hereto execute this Agreement, effective as of
the date first above written.

Portcullis Partners, L.P.

 

 

 

 

By:

/s/ Michael C. Morgan

 

 

 

 

 

Name:

Michael C. Morgan

 

 

 

 

 

 

Title:

President, Portcullis Partners, L.P

 


--------------------------------------------------------------------------------